DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) and Species 5 (figures 5-8) in the reply filed on 09/07/2022 is acknowledged. Non-elected claims 13-20 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  The limitations 
 “a control unit (104) configured to control (108, 110) the optical unit (103) and/or nozzle unit (102)” in claim 1 should read “a control unit (104) configured to control (108, 110) the optical unit (103) or nozzle unit (102)”;
“the control unit (104) is configured to control (108, 110) the optical unit (103) and/or nozzle unit (102) to continuously and/or stepwise change the point of incidence (109) of the laser beam (101) on the nozzle unit (102) according to a determined movement pattern and to continuously and/or repeatedly evaluate the sensing signal (107)” in claim 5 should read “the control unit (104) is configured to control (108, 110) the optical unit (103) or nozzle unit (102) to continuously or stepwise change the point of incidence (109) of the laser beam (101) on the nozzle unit (102) according to a determined movement pattern and to continuously or repeatedly evaluate the sensing signal (107)”;
“the control unit (104) is configured to interrupt the control (108, 110) of the optical unit (103) and/or nozzle unit (102)” in claim 6 “the control unit (104) is configured to interrupt the control (108, 110) of the optical unit (103) or nozzle unit (102)”;
“the reflected laser light (106) passes through at least a part of the optical unit (103) and/or is provided by the optical unit (103) to the sensing unit (105)” in claim 7 should read “the reflected laser light (106) passes through at least a part of the optical unit (103) or is provided by the optical unit (103) to the sensing unit (105)”;
“the first deflection element (401) and/or second deflection element (402)” in claim 9 should read “the first deflection element (401) or second deflection element (402)”
“the first optical element (501) and/or the second optical element (502)” in claim 11 should read “the first deflection element (501) or second deflection element (502)”

All the numbers in the claims 1-12 should be canceled.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a laser unit (101a) for providing the laser beam (101)” in claim 1;
“an optical unit (103) configured to provide the laser beam (101) from the laser unit (101a) onto the nozzle unit (102)” in claim 1;
“a control unit (104) configured to control (108, 110) the optical unit (103) and/or nozzle unit (102) to change a point of incidence (109) of the laser beam (101) on the nozzle unit (102)” in claim 1;
“a sensing unit (105) configured to sense laser light (106) reflected from a surface (102b) of the nozzle unit (102) and produce a sensing signal (107) based on the sensed reflected laser light (106)” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase "in particular" are part of the claimed invention. See MPEP § 2173.05(d). The metes and bounds of claims is unclear.
For examination purposes, the subject matters after the terms “in particular” will be treated as optional limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2017/0361399) (cited in IDS) in view of Cathry (US 2014/0014632) (cited in IDS).

    PNG
    media_image1.png
    614
    465
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    481
    239
    media_image2.png
    Greyscale

Regarding claim 1, Toyama teaches apparatus (100) (laser beam machine 100; figs.5-6) for machining a workpiece with a laser beam (101) coupled into a fluid jet, the apparatus (100) comprising 
a laser unit (101a) (laser oscillator 14) for providing the laser beam (101) (see fig.6, laser oscillator is capable is capable to irradiate a laser beam.), 
a nozzle unit (102) (nozzle head 34 and projection part 12a) with an aperture (102a) (nozzle 34b and orifice 12b) for producing the fluid jet (See para.[0022] “a nozzle head 34 configured to discharge liquid”), 
an optical unit (103) (First Mirror 20 and Second Mirror 22) configured to provide the laser beam (101) from the laser unit (101a) (laser oscillator 14) onto the nozzle unit (102) (nozzle head 34 and projection part 12a), 
a control unit (104) (operating panel 110) configured to control (108, 110) the optical unit (103) and/or nozzle unit (102) to change a point of incidence (109) of the laser beam (101) on the nozzle unit (102) (nozzle head 34 and projection part 12a) (See para.[0018] “The operating panel 110 has a display 112, adapted to display parameters, indicating the condition and operation of the laser beam machine 100”, hence the operating panel 110 is capable to turn on/off the laser oscillator 14, so as to change a point of incidence of the laser beam on the nozzle head 34), 
a sensing unit (105) (camera 26) configured to sense laser light (106) reflected from a surface (102b) of the nozzle unit (102) (nozzle head 34 and projection part 12a)  and produce a sensing signal (107) based on the sensed reflected laser light (106) (See para.[0032] “An image of the irradiated laser beam is captured by the alignment adjusting camera 26, and is displayed, along with the orifice 12 b, on the display 112 of the operating panel 110 as a laser spot. The operator adjusts the alignment of the laser beam relative to the orifice 12 b of the optical head 10 by adjusting the orientations of the first and second mirrors 20 and 22 so as to align the images of the laser spot and the orifice 12 b with each other, which are displayed on the display 112.”. The camera 26 is capable to sense the reflected beam and produce a signal based on the sensed reflected laser light.), Toyama also teaches the laser beam (101) being fully and/or partially aligned with the aperture (102a) are evaluated and determined by the apparatus as discussed above.
Toyama does not explicitly teach the control unit (104) is configured to evaluate the sensing signal (107) and to determine a defined sensing pattern in the sensing signal (107) indicative of the laser beam (101) being fully and/or partially aligned with the aperture (102 a).
However, Cathry teaches in the same field of endeavor of a laser apparatus, comprising a controller (CNC system 16) is configured to evaluate a sensing signal (107) (signal from optical radiation sensors 13) and to determine a defined sensing pattern in the sensing signal (107) indicative of the laser beam being fully and/or partially aligned with a aperture (102a) (nozzle orifice 4) (see para.[0082] “At the end thereof the secondary beam, in particular heat beam 10, is detected by the optical radiation sensors 13 which are adapted to detect heat radiation, and the measured values thereof are stored. These stored measured values must, however, be linked with the exact axis position (coordinates X-Y). This means that the radiation sensors 13 generate data only for the control system. However, this also stores the coordinates. When storing this data therefore, the coordinates are included in it. Thus it is possible for the CNC system 16 to calculate the center of the nozzle orifice 4 for a given non-centered state as a centered required position.”)

    PNG
    media_image3.png
    570
    434
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the control unit of Toyama with  the controller configured to evaluate a sensing signal  and to determine a defined sensing pattern in the sensing signal indicative of the laser beam being fully and/or partially aligned with the aperture as taught by Cathry, in order to easier to determine the alignment of the laser beam and the aperture by an automatic system, since applying a known technique to a known device ready for improvement to yield predictable result invoke only routine skill in the art  (MPEP 2143).

Regarding claim 4, Toyama teaches the nozzle unit (102) (nozzle head 34 and projection part 12a) is movable, and the control unit (104) (operating panel 110) is configured to control (110) a movement of the nozzle unit (102) to change the point of incidence (109) of the laser beam (101) on the nozzle unit (102) (nozzle head 34 and projection part 12a) (see para.[0030] “When an operator presses a calibration start button on the operating panel 110, the optical head 10 starts to be moved to a calibration adjustment position by the X-, Y- and Z-axes feed devices of the laser beam machine 100.” Hence, nozzle head 34 and projection part 12a is moved with the optical head 10 controlled by the operating panel 110.)

Regarding claim 5, the modification of Toyama and Cathry teaches the control unit (104) is configured to control (108, 110) the optical unit (103) and/or nozzle unit (102) to continuously and/or stepwise change the point of incidence (109) of the laser beam (101) on the nozzle unit (102) according to a determined movement pattern and to continuously and/or repeatedly evaluate the sensing signal (107) [Examiner’s note: As discussed in claim 1, the modification of Toyama and Cathry teaches the control unit is configured to align the laser beam with the nozzle. Hence, the control unit of the modification of Toyama and Cathry is continuously control change the point of incidence of the laser beam on the nozzle according to a determined movement pattern and continuously evaluate the sensing signal until the laser beam aligns to the nozzle.]

Regarding claim 6, the modification of Toyama and Cathry teaches the control unit (104) is configured to interrupt the control (108, 110) of the optical unit (103) and/or nozzle unit (102) to change the point of incidence (109) of the laser beam (101) on the nozzle unit (102), when it determines the sensing pattern in the sensing signal (107) [Examiner’s note: As discussed in claim 1, the modification of Toyama and Cathry teaches the control unit is capable to control the operation of the optical unit to change the point of incidence of the laser beam on the nozzle, including starting and stopping the operation of the optical unit.]

Regarding claim 7, Toyama teaches the reflected laser light (106) passes through at least a part of the optical unit (103) (mirror 22) (See fig.6, the reflected laser beam passes through the mirror 22.)

Regarding claim 8, Toyama teaches the optical unit (103) (First Mirror 20 and Second Mirror 22) includes a first deflection element (401) (mirror 20) and a second deflection element (402) (mirror 22), the first deflection element (401) (mirror 20) is configured to provide the laser beam (101) from the laser unit (101a) (laser oscillator 14) to the second deflection element (402) (mirror 22), and the second deflection element (402) (mirror 22) is configured to provide the laser beam (101) from the first deflection element (401) (mirror 20) to the nozzle unit (102) (nozzle head 34 and projection part 12a).

Regarding claim 9, Toyama teaches the first deflection element (401) (mirror 20) and/or a second deflection element (402) (mirror 22) is rotatable to produce the change of the point of incidence (109) of the laser beam (101) on the nozzle unit (102) (See para.[0032] “The operator adjusts the alignment of the laser beam relative to the orifice 12 b of the optical head 10 by adjusting the orientations of the first and second mirrors 20 and 22 so as to align the images of the laser spot and the orifice 12 b with each other, which are displayed on the display 112.”)

Regarding claim 10, Toyama teaches at least one optical element (501, 502, 503) (focus lens 24 and collimation lens 18) configured to focus the laser beam (101) onto the nozzle unit  (102) (nozzle head 34 and projection part 12a) (See fig.6).

Regarding claim 11, Toyama teaches the at least one optical element (501, 502, 503) (focus lens 24 and collimation lens 18) includes a first optical element (501) (collimation lens 18) for providing the laser beam (101) from the laser unit (101a) to the optical unit (103) (First Mirror 20 and Second Mirror 22) and a second optical element (502) (focus lens 24) for providing the laser beam (101) from the optical unit (103) (First Mirror 20 and Second Mirror 22) to the nozzle unit (102) (nozzle head 34 and projection part 12a), and the first optical element (501) and/or the second optical element (502) is movable, in particular along the propagation direction of the laser beam (101) (see para.[0030] “When an operator presses a calibration start button on the operating panel 110, the optical head 10 starts to be moved to a calibration adjustment position by the X-, Y- and Z-axes feed devices of the laser beam machine 100.” Hence, collimation lens 18 is movable with the optical head 10, and capable to move along the propagation direction of laser beam.)

Regarding claim 12, Toyama teaches the at least one optical element (501, 502, 503) (focus lens 24 and collimation lens 18) includes a third optical element (503) (collimation lens 18) for adjusting an image (802) of the reflected laser light (106) on the sensing unit (105) (see fig.6, the collimation lens 18 is capable to adjust the image of the reflected laser light) .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Toyama and Cathry in view of Goya (US 2016/0008920).
Regarding claim 2, Toyama teaches the optical unit (103) (Collimation Lens 18, First Mirror 20, Second Mirror 22, and Focus Lens 24) produces a lateral displacement of the laser beam (101) relative to the nozzle unit (102) (See para.[0032] “The operator adjusts the alignment of the laser beam relative to the orifice 12 b of the optical head 10 by adjusting the orientations of the first and second mirrors 20 and 22 so as to align the images of the laser spot and the orifice 12 b with each other, which are displayed on the display 112.”)
The modification of Toyama and Cathry does not explicitly teach a control unit (104) is configured to control (108, 110) the optical unit (103) to produce a lateral displacement of the laser beam (101) relative to the nozzle unit (102).
However, Goya teaches in the same field of endeavor of a laser apparatus, comprising a control unit (104) (control device 30) is configured to control (108, 110) the optical unit (103) (first prism 51 and second prism 52) to produce a lateral displacement of the laser beam (101) relative to the nozzle unit (102) (nozzle 80) (see claim 1 “the control device controls the first and second rotating mechanisms based on a relation between at least an allowable thickness of a heat affected layer of the workpiece and a turning speed of the laser emitted to the workpiece, and adjusts differences between rotation speeds and phase angles of the first and second prisms.” And as shown in figure 1, the rotation of first and second oration mechanisms 53 and 54 cause the laser beam pass through different thickness of prisms, and therefore to produce a lateral displacement of laser beam relative to nozzle 80.)

    PNG
    media_image4.png
    485
    433
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    564
    241
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the control unit of the modification of Toyama Cathry with the controller configured to configured to control the optical unit to produce a lateral displacement of the laser beam relative to the nozzle unit as taught by Goya, in order to easier to determine the alignment of the laser beam and the aperture by an automatic system, since applying a known technique to a known device ready for improvement to yield predictable result invoke only routine skill in the art  (MPEP 2143).

Regarding claim 3, Toyama teaches at least one part of the optical unit (103) (Collimation Lens 18, First Mirror 20, Second Mirror 22, and Focus Lens 24) is movable, in particular rotatable (See para.[0032] “The operator adjusts the alignment of the laser beam relative to the orifice 12 b of the optical head 10 by adjusting the orientations of the first and second mirrors 20 and 22 so as to align the images of the laser spot and the orifice 12 b with each other, which are displayed on the display 112.”).
The modification of Toyama and Cathry does not explicitly teach the control unit (104) is configured to control (108a, 108b) a movement, in particular a rotation, of the at least one part of the optical unit (103) to change the point of incidence (109) of the laser beam (101) on the nozzle unit (102).
However, Goya teaches in the same field of endeavor of a laser apparatus, comprising a control unit (104) (control device 30) is configured to control (108a, 108b) a movement, in particular a rotation, of the at least one part of the optical unit (103) (first prism 51 and second prism 52)to change the point of incidence (109) of the laser beam (101) on the nozzle unit (102) (nozzle 80) (see claim 1 “the control device controls the first and second rotating mechanisms based on a relation between at least an allowable thickness of a heat affected layer of the workpiece and a turning speed of the laser emitted to the workpiece, and adjusts differences between rotation speeds and phase angles of the first and second prisms.” And as shown in figure 1, the rotation of first and second oration mechanisms 53 and 54 cause the laser beam pass through different thickness of prisms, and therefore to produce a lateral displacement of laser beam relative to nozzle 80.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the control unit of the modification of Toyama Cathry with the controller configured to configured to control the optical unit to produce a lateral displacement of the laser beam relative to the nozzle unit as taught by Goya, in order to easier to determine the alignment of the laser beam and the aperture by an automatic system, since applying a known technique to a known device ready for improvement to yield predictable result invoke only routine skill in the art  (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761